Case 2:17-cv-08937-DMG-FFM Document 66 Filed 05/30/19 Page 1 of 1 Page ID #:1133

                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA

                                                                    CASE NUMBER:


   CRYTEK GMBH                                                        2:17−cv−08937−DMG−FFM
                                                    Plaintiff(s),

            v.
   CLOUD IMPERIUM GAMES CORP., et al.
                                                                      NOTICE TO FILER OF DEFICIENCIES IN
                                                  Defendant(s).       ELECTRONICALLY FILED DOCUMENTS




   PLEASE TAKE NOTICE:

   The following problem(s) have been found with your electronically filed document:

   Date Filed:         5/29/2019
   Document Number(s):                 65
   Title of Document(s):              Notice of Appearance
   ERROR(S) WITH DOCUMENT:

   Incorrect event selected. Correct event to be used is: Notice of Appearance or Withdrawal of Counsel G123




   Other:

   Note: In response to this notice, the Court may: 1) order an amended or corrected document to be filed; 2) order the
   document stricken; or 3) take other action as the Court deems appropriate. You need not take any action in response to this
   notice unless and until the Court directs you to do so.


                                                 Clerk, U.S. District Court

   Dated: May 30, 2019                           By: /s/ Andrea Kannike Andrea_Kannike@cacd.uscourts.gov
                                                    Deputy Clerk

   cc: Assigned District Judge and/or Magistrate Judge

       Please refer to the Court’s website at www.cacd.uscourts.gov for Local Rules, General Orders, and applicable forms.



   G−112A(05/19) NOTICE TO FILER OF DEFICIENCIES IN ELECTRONICALLY FILED DOCUMENTS
